Order filed November 8,
2012
 
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00303-CV 
                                                    __________
 
 MARTHA MAHAFFEY BUTLER
AND CHARLES E. EZELL, Appellants
 
                                                             V.
 
                                DAVE
HORTON ET AL., Appellees

 
                                   On
Appeal from the 18th District Court
 
                                                          Johnson
County, Texas
 
                                                Trial
Court Cause No. C201000055
 

 
                                                                     O
R D E R
            On
September 14, 2012, the trial court entered a “Summary Judgment” and an “Order
Denying Plaintiff’s Motion for Summary Judgment and Granting Defendant’s Motion
for Summary Judgment.”  Taken together, these orders did not dispose of all the
parties and claims.  Therefore, the orders do not constitute a final,
appealable judgment.
            Appellants
and appellees have filed a joint motion in this court in which they have
requested that we abate the appeal to give the trial court an opportunity to
modify the summary judgment orders so as to make them final and appealable.  See
Tex. R. App. P. 27.2.  We grant
the joint motion and, therefore, abate the appeal pursuant to Rule 27.2 to
permit the trial court to consider whether to render a final judgment.
            The
appeal is abated until January 8, 2013.  The court reporter and district clerk
are ordered to file any supplemental records relating to the entry of a final
judgment within seven days after entry of a judgment by the trial court.  If
the trial court does not render a final judgment on or before January 8, 2013,
this appeal will be dismissed for want of jurisdiction.
 
 
                                                                                    PER
CURIAM
                                                                              
November 8, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Gray, C.J., 10th
Court of Appeals.[1]
 




                [1]Tom Gray, Chief Justice, Court of Appeals, 10th
District of Texas at Waco, sitting by assignment to the 11th Court of Appeals.